Citation Nr: 1031216	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from November 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The United States Court of Appeals for Veterans Claims (Court) 
has held that there is no freestanding claim for TDIU.  See Rice 
v. Shinseki, 22 Vet. App. 447, 451 (2009).  The Court indicated 
that when evidence of unemployability is presented, the issue of 
whether a TDIU will be assigned should be handled during the 
determination of the initial disability rating assigned at the 
time disabilities are determined to be service connected.  Id. at 
452-53.

In the Veteran's case, he initially submitted a Veteran's 
Application for Increased Compensation Based on Unemployability 
in March 2008 without reference to the specific schedular ratings 
concerning his service-connected disabilities.  In the course of 
considering the TDIU issue, the RO also considered whether higher 
schedular ratings were warranted for each of the Veteran's 
service-connected disabilities.  When the Veteran appealed the 
October 2008 decision, he only noted his disagreement with the 
denial of TDIU.  During the course of the TDIU appeal, he did not 
appeal any of the assigned schedular ratings.  Although the Court 
held in Rice that a determination of whether a veteran is 
entitled to TDIU is part and parcel of a determination of an 
initial rating, the Court also stated that it was not deciding 
whether an issue of TDIU is inextricably intertwined with any 
schedular determination in a claim for an increased disability 
rating.  Id. at 455, footnote 6, 7.  In light of the manner by 
which the Veteran's case comes before it, the Board concludes 
that is proper to solely address the narrow issue of entitlement 
to TDIU.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss, 
spondylosis of the lumbar spine, left knee total arthroplasty, 
right knee degenerative changes, bilateral pes planus, right hip 
degenerative joint disease, and left hip degenerative joint 
disease are as likely as not of such nature and severity as to 
prevent him from securing or following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 
4.15, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  This 
is so, provided the unemployability is the result of a single 
service-connected disability ratable at 60 percent or more, or 
the result of two or more service-connected disabilities, where 
at least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Additionally, a veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable to 
secure or follow substantially gainful employment as a result of 
the effect of his service-connected disability.  38 C.F.R. 
§ 4.16(b).

At the time of his claim in March 2008, the Veteran had been 
awarded service connection for the following disabilities:  
bilateral hearing loss, evaluated as 50 percent disabling; left 
knee total arthroplasty, evaluated as 30 percent disabling; 
spondylosis of the lumbar spine, evaluated as 20 percent 
disabling; right knee degenerative changes, evaluated as 20 
percent disabling; and bilateral pes planus, evaluated as 10 
percent disabling.  The disabilities combined to be 80 percent 
disabling.  See 38 C.F.R. § 4.25 (2009).

In June 2008, the Veteran's bilateral hearing loss rating was 
decreased to 40 percent.  The combined rating remained at 80 
percent disabling.  By an October 2008 rating decision, the RO 
granted service connection for right and left hip degenerative 
joint disease, each evaluated as 10 percent disabling.  The 
combined rating remained at 80 percent disabling.  In January 
2010, the RO increased the Veteran's bilateral hearing loss 
rating to the previous level of 50 percent and increased the 
rating for spondylosis of the lumbar spine to 40 percent.  
Effective from November 13, 2009, the combined rating has been 
90 percent disabling.  Given these assigned ratings, the Veteran 
has met the criteria for consideration for entitlement to TDIU on 
a schedular basis throughout the entire rating period because the 
combined rating has satisfied the percentage requirements of 38 
C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disabilities. 

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact 
that a Veteran may be unemployed or has difficulty obtaining 
employment is not determinative.  The ultimate question is 
whether the Veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to 
advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  In making its determination, VA considers such factors 
as the extent of the service-connected disability, and employment 
and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The Veteran asserts that his service-connected disabilities 
prevent him from engaging in substantially gainful employment, 
particularly in his usual occupational field as a printer or 
operator of a printing business.  Information concerning the 
Veteran's employment history indicates that he has been self-
employed since approximately 1980 as co-owner of a printing 
business.  He has two years of high school level education.  The 
Veteran most recently worked full time at the business in 
approximately 2001.   VA medical records from 2004 show that he 
had been "retired" for approximately three years.  The record 
reflects that the Veteran retired, in part, on account of age.  
He is now 76 years of age.  However, an inability to work due to 
advancing age may not be considered.  See 38 C.F.R. §§ 3.341(a), 
4.19.  The Veteran does not dispute that he retired from his 
business, but he contends that he is no longer physically able to 
perform his duties as a printing shop operator due to his 
service-connected disabilities.  He also states that he has not 
drawn any income from the business since September 2003 and he 
does not participate in the operation of the business.

A review of the evidence of record reveals that no clinician has 
addressed the specific question of whether the Veteran's service-
connected disabilities combine to prevent him from securing or 
following substantially gainful employment.  The Veteran 
submitted a February 2008 letter from Dr. D.S., his treating 
private physician.  Dr. D.S. gave the opinion that the Veteran is 
unable to maintain employment due to his service-connected 
disabilities.  This opinion is, however, not dispositive as to 
the salient question because Dr. D.S. appeared to consider the 
effects of the Veteran's non-service-connected rheumatoid 
arthritis and a cervical spine disability in addition to service-
connected lumbar spine, knees, and feet disabilities.  

In March 2008, a VA audiological examiner commented on the sole 
effects of the Veteran's hearing loss on his employability.  The 
examiner stated that the Veteran's hearing loss alone should not 
significantly affect vocational potential or limit participation 
in most work activities.  Another VA examiner stated, in March 
2008, that the Veteran's bilateral foot pain that affects the 
arch and remainder of the foot would likely severely limit any 
occupational activities and duties that would require prolonged 
standing or walking.  The Veteran reported that his work at his 
printing shop entailed prolonged weight-bearing activity when 
operating a printing press.  The same examiner also gave the 
opinion that the Veteran's lumbar spine disability and both knee 
disabilities would have significant effects on the Veteran's 
usual occupation.  He would have painful problems when lifting 
and carrying items.  The same VA physician again examined the 
Veteran in September 2008 and found that the Veteran's lumbar 
spine disability, knee disabilities, and feet disability would 
have significant effects on the Veteran's usual occupation.

In December 2009, the Veteran underwent additional VA examination 
of his service-connected spine and joint disabilities.  In 
January 2010, the examiner provided an opinion wherein she stated 
that the Veteran's disabilities have no impact on his occupation 
because he retired due to eligibility by age.  However, in 
February 2010, the VA examiner provided another opinion regarding 
the effects of the Veteran's joint disabilities on his usual 
occupation as if he was not retired.  The examiner found that 
there would be significant effects, including decreased mobility, 
problems lifting and carrying, lack of stamina, weakness or 
fatigue, decreased strength, and pain.  According to the 
examiner, these effects would result in the Veteran needing to be 
assigned different duties and absenteeism.

The Board finds that the evidence as a whole tends to support the 
Veteran's contention that he is unemployable as a result of his 
service-connected disabilities.  Although no clinician expressly 
commented on the combined effects of the Veteran's service-
connected disabilities (particularly his joint disabilities 
combined with his hearing loss), the several medical opinions on 
the matter reflect that the disabilities significantly impair the 
Veteran, particularly his participation in an occupation such as 
the one he had for over twenty years as the operator of a 
printing company.  The February 2008 letter from Dr. D.S. and the 
several VA examination reports are compelling in their 
description of the effects of bilateral hearing loss, spondylosis 
of the lumbar spine, left knee total arthroplasty, right knee 
degenerative changes, bilateral pes planus, right hip 
degenerative joint disease, and left hip degenerative joint 
disease on the Veteran's employability.  The evidence at least 
raises reasonable doubt as to whether the Veteran can not engage 
in substantially gainful employment without regard to his 
advancing age.  When reasonable doubt is resolved in the 
Veteran's favor, the Board finds that his service-connected 
disabilities are as likely as not of such nature and severity as 
to prevent him from securing or following substantially gainful 
employment.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

Although the evidence indicates that the Veteran continues to be 
a nominal owner of the printing business, it does not appear that 
he participates in its operation in any meaningful manner or 
derives any monetary benefit from it.  The Board does not find 
that this proximity to a family-run business precludes 
entitlement to TDIU.  Accordingly, the criteria for an award of 
TDIU have been met.  See 38 C.F.R. § 4.16(a).  This so for the 
entire rating period.


ORDER

Entitlement to TDIU is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


